10 A.3d 520 (2010)
299 Conn. 902
STATE of Connecticut
v.
Alia K. ALTAJIR.
Supreme Court of Connecticut.
Decided October 27, 2010.
Morgan P. Rueckert and Moira L. Buckley, Hartford, in support of the petition.
Timothy J. Sugrue, senior assistant state's attorney, in opposition.
The defendant's petition for certification for appeal from the Appellate Court, 123 Conn.App. 674, 2 A.3d 1024 (2010), is granted, limited to the following issue:
"Did the Appellate Court properly decline to review the defendant's claim that she was deprived of due process because the sentencing court allowed the state to introduce allegedly unreliable Facebook material into evidence, which the court relied upon at sentencing, and if so, whether the defendant was in fact deprived of her due process rights?"
EVELEIGH, J., did not participate in the consideration of or decision on this petition.